DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification in paras. 0038 and 0048 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: in para. 0005, “Endosteel” is misspelled. A suggested correction is “Endosteal”.  
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see Remarks p. 4, filed 03 August 2022, with respect to the objections to the drawings, and the 35 U.S.C. § 112 rejection of claim 6, have been fully considered and are persuasive.  The objections to the drawings and the 35 U.S.C. § 112 rejection of claim 6 of 13 May 2022 has been withdrawn. 
Applicant's arguments, see Remarks p. 4-5, with respect to the rejections of claims 1, 6-8, and 10-15 under 35 U.S.C. § 102 and the rejections of claims 2, 3, 4, 5, and 9 under 35 U.S.C. § 103, filed 03 August 2022, have been fully considered but they are not persuasive.
Applicant argues that Dosta et al does not teach an individualizable construction; a root having a scaffold configured to house bone grafting material; an abutment adopted to mate with a crown; and a lip configured to seal the hole of the mandibular bone or maxillary bone, and that the 35 U.S.C. § 102 rejections of claim 1, and claims 6-8 and 10-15 which are dependent on amended claim 1, should be withdrawn. Dosta et al teaches an individualizable construction (para. 0028), a root having a scaffold configured to house bone grafting material (root in annotated fig. 8 below), and an abutment adapted to mate with a crown (para. 0064). In regards to a lip configured to seal the hole of the mandibular bone or maxillary bone, it is noted that Applicant remarks are based on the new amended language, which now are moot in in view of the new grounds of rejection. The below rejection is on Dosta et al in view of Westover based on the new claim amendment.
In response to applicant's argument that the lattice of Dosta is to promote blood flow and that one skilled in the art would not modify Dosta et al to add Westover bone grafting material as this would cover up the open areas and restrict blood flow, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying Dosta et al to add Westover bone grafting material would encourage the ingrowth of bone tissue (Westover para. 044, 0049, Dosta et al para. 0055).  It is also well known that bone graft material allows fluid interaction within and around implants, and in this case through the mesh. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

	
Claim Objections
Claim 6 is objected to because of the following informalities: The claims are missing the content for cancelled claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “lip on a top of the abutment” is confusing because the lip is only on a top of the abutment if the implant is oriented for insertion into the maxilla. When the implant is oriented for insertion into the mandible, the lip is not on a top of the abutment. The examiner will interpret this as the abutment is on top of a lip.
Claims 4-5, 7-10 and 12-14 are dependent on claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. (U.S. 2016/0058530) in view of Westover (U.S. 2017/0340416).

    PNG
    media_image1.png
    403
    328
    media_image1.png
    Greyscale


In regards to claim 1, Dosta et al discloses a one-piece (see figs. 2, 6-8) dental implant individualized to a patient as needed (para. 0028), the dental implant (figs. 2, 5-8) comprising at least one root (root in annotated fig. 8) comprising a lattice scaffold (mesh) configured to house bone grafting material due to its size and structure and adapted to be inserted into a hole of a mandibular bone or maxillary bone (para. 0029, and 0039); an abutment (abutment in annotated fig. 8) on top of the root (root in annotated fig. 8); wherein the abutment is adapted to mate with a crown (para. 0064).
Dosta et al is silent regarding a dental implant comprising a lip on a top of the abutment, wherein the lip is configured to seal the hole of the mandibular bone or maxillary bone.  
However, Westover teaches a dental implant (figs. 1-8) comprising a lip (22, para. 0033) on a top of the abutment (14), wherein the lip is configured to seal the hole (4) of the mandibular bone or maxillary bone (2)(para. 0033).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental implants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dosta et al to incorporate the teachings of Westover and provide a dental implant comprising a lip on a top of the abutment, wherein the lip is configured to seal the hole of the mandibular bone or maxillary bone. Doing so would allow the outer peripheral surface of the root to maintain close contact with the wall of the tooth socket. 
In regards to claim 2, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al is silent regarding further including a bone grafting material within the lattice scaffold configured to occupy vacant space within the root and the hole.  
However, Westover teaches a dental implant (figs. 1-8) further including bone grafting material within the lattice scaffold configured to occupy vacant space within the root and the hole (paras. 0002, 0049). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental implants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dosta et al to incorporate the further teachings of Westover and provide a dental implant further including bone grafting material within the lattice scaffold configured to occupy vacant space within the root and the hole. Doing so would promote bone growth and form a bio-root incorporating the dental implant.
In regards to claim 3, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al is silent regarding the dental implant wherein the bone grafting material comprises a coated nanomaterial adapted to promote bone growth.  
However, Westover teaches a dental implant wherein the bone grafting material comprises a coated nanomaterial adapted to promote bone growth (para. 0043, 0049).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental implants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dosta et al to incorporate the further teachings of Westover and provide a dental implant wherein the bone grafting material comprises a coated nanomaterial adapted to promote bone growth. Doing so would promote bone growth and form a bio-root incorporating the dental implant.
In regards to claim 7, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al further teaches a dental implant (figs. 2, 5-8) comprising between one to three roots (see figs. 2, 6-8).
In regards to claim 8, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al further teaches a dental implant (figs. 2, 5-8) wherein the lattice scaffold comprises a metal composite (para. 0024).  
In regards to claim 10, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al further teaches a dental implant (figs. 2, 5-8) wherein the abutment (abutment in annotated fig. 8) comprises a lattice structure (see figs. 2, 6-8).  
In regards to claim 12, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al further teaches a dental implant (figs. 2, 5-8) wherein the lattice scaffold comprises a plurality of vertical members (2) joined together by a plurality of struts (3) forming a set of trusses (see figs. 5-6).  
In regards to claim 13, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al further teaches a dental implant (figs. 2, 5-8), wherein the struts are angled to form a set of Warren trusses (see fig. 6).  
In regards to claim 14, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al further teaches a dental implant (figs. 2, 5-8), wherein the set of trusses form an outer wall of the root (see figs. 6, 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. (U.S. 2016/0058530) in view of Westover (U.S. 2017/0340416) as applied to claim 3 above, and further in view of Ashman (U.S. 4,244,689).
In regards to claim 4, Dosta et al/Westover teach the invention substantially as claimed. Dosta et al. and Westover are silent regarding the dental implant wherein the coated nanomaterial comprises a sugar-coated nanomaterial.  
However, Ashman teaches the implant wherein the coated nanomaterial comprises a sugar-coated nanomaterial (col. 3 lines 37-42, col. 4 lines 29-33). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental implants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dosta et al/Westover to incorporate the teachings of Ashman and provide a dental implant wherein the coated nanomaterial comprises a sugar-coated nanomaterial. Doing so would help encourage hard bone cell growth.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. (U.S. 2016/0058530) in view of Westover (U.S. 2017/0340416) in view of Ashman (U.S. 4,244,689) as applied to claim 4 above, and further in view of Picart et al. (U.S. 2011/0274744).
In regards to claim 5, Dosta et al/Westover/Ashman teach the invention substantially as claimed. Dosta et al/Westover/Ashman are silent regarding the dental implant wherein the sugar-coated nanomaterial comprises a peptide amphiphile scaffold coated with sulfated polysaccharides.
However, Picart et al teaches an implant wherein the sugar-coated nanomaterial comprises a peptide amphiphile scaffold coated with sulfated polysaccharides (para. 0064, 0118, 0125). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental implants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dosta et al/Westover/Ashman to incorporate the teachings of Picart et al and provide a dental implant wherein the sugar-coated nanomaterial comprises a peptide amphiphile scaffold coated with sulfated polysaccharides. Doing so would provide BMP-2 effects in vivo. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. (U.S. 2016/0058530A1) in view of Westover (U.S. 2017/0340416) as applied to claim 8 above, and further in view of Chang (WO-2019240478-A1).
In regards to claim 9, Dosta et al/Westover teach the invention substantially as claimed.  Dosta et al/Westover are silent regarding the dental implant wherein the metal composite comprises iron, magnesium and zinc.  
However, Change teaches a dental implant wherein the metal composite comprises iron, magnesium and zinc (p. 5 para. 2 of translated PDF of 13 May 2022).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental implants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dosta et al/Westover to incorporate the teachings of Chang and provide a dental implant wherein the metal composite comprises iron, magnesium and zinc. Doing so would promote allow for the implant to be biodegradable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772     

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772